Citation Nr: 0525276	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-07 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for scars, 
residuals of an excision of an intradermal nevi at the base 
of the neck.

2.  Entitlement to an initial compensable rating for a scar, 
residuals of an excision of a mass from the right upper lip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran had active service from June 1982 to May 1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).  

The Board remanded the case to the RO in September 2001 and 
again in September 2003 for additional medical development.  
That development has been accomplished, and the case is once 
again before the Board for review. 


FINDINGS OF FACT

1.  The VA has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  The veteran has an inverted T-shaped scar on the back of 
his neck, with the vertical limb measuring 3.8 cm and the 
horizontal limb measuring 2 cm by 0.3 cm, which is nontender 
and mildly hypertrophic as manifested by widening, with no 
adherence to the underlying soft tissue.  

3.  The veteran has a second scar on the back of his neck 
measuring approximately 2.2 cm by 0.5 cm, which is also 
nontender and mildly hypertrophic as manifested by widening, 
with no adherence to the underlying soft tissue.  

4.  The veteran's neck has full range of motion.  

5.  The veteran has a bb-sized, white, soft lesion at the 
corner of his mouth in the mucosal skin border, which is 
nontender, hypopigmented, and barely visible, measuring only 
0.5 cm.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for scars, 
residuals of an excision of an intradermal nevi at the base 
of the neck, have not been met.  38 U.S.C.A.      §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5290 (2003), Diagnostic Codes 5235-5243 (2004); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2002 & 2004)

2.  The criteria for an initial compensable disability rating 
for a scar, residuals of an excision of a mass from the right 
upper lip, have not been met.  38 U.S.C.A.          §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7804 (2002 & 2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking compensable disability ratings for 
scars located on the back of his neck as well as on his right 
upper lip.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of the rating decision 
dated in February 2000; a statement of the case (SOCs) issued 
in March 2000; supplemental statements of the case (SSOCs) 
issued in May 2003 and May 2005; as well as a December 2001 
letter by the RO and letters by the Appeals Management Center 
(AMC) dated in March 2004 and December 2004.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims, including 
regulatory changes pertaining to evaluating scars.  In 
addition, the letters by the RO and the AMC provided the 
veteran with information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A.           § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO informed the 
veteran of the evidence it already possessed, described the 
evidence needed to establish the veteran's claims, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
The Board thus finds that these documents comply with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002). 

The Board also finds that all relevant facts have been 
properly developed with respect to the issues on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all relevant medical records identified by the 
veteran and his representative.  In addition, the veteran's 
scars were examined by VA in September 1999 and March 2005, 
both of which appear adequate for rating purposes.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Scars at the Base of the Neck

The veteran's service medical records show that two polyploid 
warts were removed from the base of his neck in December 
1985.  A biopsy identified the warts as intradermal nevi.  A 
September 1999 VA examination report revealed two residual 
scars but no limitation of motion of the neck.  

As a result, the February 2000 rating decision granted 
service connection and assigned a noncompensable (zero 
percent) disability rating for scars, residuals of an 
excision of an intradermal nevi at the base of the neck, 
effective August 1999.  The veteran appealed that decision 
with respect to the noncompensable rating.  Since this appeal 
ensued after the veteran disagreed with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55- 
56 (1990).

At the time the veteran filed his claim in August 1999, 
Diagnostic Code (DC) 7800 provided a noncompensable 
disability rating for slight disfiguring scars and a 10 
percent disability rating for moderately disfiguring scars of 
the head, face, or neck.  See 38 C.F.R. § 4.118 (2002).  A 30 
percent disability rating was warranted for disfiguring scars 
of the head, face, or neck that were severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  Finally, a 50 percent rating was assigned for 
disfiguring scars with complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement.  Id.

Under DC 7803, a 10 percent disability rating was assigned 
for scars that were superficial, poorly nourished, with 
repeated ulceration.  Under DC 7804, a 10 percent disability 
rating was assigned for scars that were superficial, tender, 
and painful on objective demonstration.  In addition, DC 7805 
provided that "other" scars should be rated on limitation of 
function of the part affected.  See 38 C.F.R.    § 4.118.

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
veteran was notified of this regulatory change in the SSOC 
issued in May 2005.  Accordingly, the Board will review both 
the pre- and post-August 30, 2002 rating criteria to 
determine the proper evaluation for the veteran's scars.  
VA's Office of General Counsel has determined that the 
amended rating criteria can be applied only for periods from 
and after the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Under the new criteria, DC 7800 provides a 10 percent rating 
for a scar of the head, face, or neck with one characteristic 
of disfigurement.  38 C.F.R. § 4.118, DC 7800.  The eight 
characteristics of disfigurement include: (1) Scar 5 or more 
inches (13 or more cm.) in length; (2) Scar at least one-
quarter inch (0.6 cm.) wide at its widest part; (3) Surface 
contour of scar elevated or depressed on palpation; (4) Scar 
adherent to underlying tissue; (5) Skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); and (8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  Id.

A 30 percent disability rating is assigned under DC 7800 for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with two or three characteristics of 
disfigurement.  38 C.F.R. § 4.118 (2004).  

A 50 percent disability rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of 
disfigurement.  

Finally, an 80 percent disability rating is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Id.

In addition, a 10 percent disability rating is warranted 
under DC 7803 for unstable, superficial scars; and a 10 
percent disability rating is warranted under DC 7804 for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118.  Also, DC 7805 provides that "other" scars should be 
rated on limitation of function of the part affected.  Id.

With respect to rating the veteran's neck scar based on 
limitation of function of the affected part, the Board notes 
that at the time he filed his claim DC 5290 provided a 10 
percent disability rating for slight limitation of motion, a 
20 percent rating for moderate limitation of motion, and a 30 
percent rating for severe limitation of motion of the 
cervical spine.  See 38 C.F.R. § 4.71a (2003).

During the course of this appeal, VA issued new regulations 
for the evaluation of spine disabilities, effective from 
September 26, 2003.  See 68 Fed. Reg. 51454- 51458 (Aug. 27, 
2003) (codified as amended at 38 C.F.R. § 4.71a, Codes 5235 
to 5243, and Plate V).  Accordingly, the Board will review 
both the pre- and post- September 26, 2003 rating criteria to 
determine the proper evaluation for the veteran's cervical 
spine.  See VAOPGCPREC 3-00.

Under the new criteria, DCs 5235-5243, rated under the 
general formula for diseases and injuries of the spine, 
provides a 10 percent disability rating when forward flexion 
of the cervical spine is greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
cervical spine is greater than 170 degrees but not greater 
than 335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of height.  See 38 C.F.R. § 4.71a.  

A 20 percent rating is assigned when forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id. 

A 30 percent disability rating is warranted when forward 
flexion of the cervical spine is 15 degrees or less; or when 
there is favorable ankylosis of the entire cervical spine.  
Id.  Finally, a 40 percent rating is provided for unfavorable 
ankylosis of the entire cervical spine.  Id.

B.  Analysis

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial compensable disability rating for the veteran's 
scars on the back of his neck under the criteria in effect 
prior to and since August 30, 2002.  

The Board finds that the veteran's scars on the back of his 
neck cannot be characterized as moderately disfiguring, as 
defined under DC 7800 in effect prior to August 30, 2002.  In 
this regard, the Board reviewed VA examination reports dated 
in September 1999 and March 2005, neither of which show that 
the veteran's scars were moderately disfiguring.  

The September 1999 VA examination report noted that there was 
a 3 cm scar just to the right of the C-7 in a transverse 
position and a 2.5 cm scar in the midline between C-7 and T-1 
in a transverse position.  The examiner noted that neither 
scar was hypertrophied nor extra sensitive to palpation.  

The March 2005 VA examination noted that the more medial scar 
had an inverted T-shape with a vertical limb measuring 3.8 
cm.  This scar was described as thin and linear, with minimal 
loss of subcutaneous fat.  The horizontal limb of this scar 
measured 2 cm by 0.3 cm.  Mild hypertrophy of the scar was 
observed, as evidenced by mild widening.  However, there was 
no tenderness, inflammation, or keloid formation.  The scar 
was mostly superficial, with no adherence to the underlying 
soft tissue.  

The second scar was lateral to the first scar and measured 
approximately 2.2 cm by 0.5 cm.  This scar also had mild 
hypertrophy but no actual keloid formation as evidenced by 
widening of the scar.  There was no localized tenderness or 
inflammation.  The scar was not adherent to the underlying 
soft tissue, with no evidence of loss of underlying soft 
tissue.  The examiner noted that it had only subjective 
numbness and burning sensations, as described by the veteran.  
Colored photos of both scars were included in the examination 
report. 

Based on these findings, the Board concludes that neither 
scar on the back of the veteran's neck can be characterized 
as moderately disfiguring.  The examination reports noted 
that both scars were small, with only mild hypertrophy noted 
at the March 2005 VA examination.  In fact, the VA examiner 
in September 1999 found no hypertrophy on objective 
demonstration.  Indeed, photographs associated with the March 
2005 VA examination show that these two scars are barely 
visible and inconsistent with a finding of moderate 
disfigurement.  Thus, a compensable disability rating is not 
warranted under DC 7800, as in effect prior to August 30, 
2002.  

The Board also finds that the preponderance of the evidence 
is against a compensable disability rating for the veteran's 
scars under DCs 7803, 7804, and 7805.  Neither examination 
report made any reference to scars that were poorly nourished 
with repeated ulcerations, thereby precluding a 10 percent 
disability rating under DC 7803.  In addition, although the 
veteran reported that both scars are painful, especially when 
wearing a shirt and tie, objective evidence does not confirm 
that either scar is tender and painful.  For instance, the VA 
examiner in September 1999 noted that the scars were not 
"extra sensitive to palpation."  Although this statement 
indicates that some sensitivity may be present, sensitivity 
is not synonymous with tender or painful.  Moreover, the VA 
examiner in May 2005 specifically noted that neither scar had 
any localized tenderness or inflammation.  Hence, a 
compensable rating is not warranted under DC 7804.

Finally, the September 1999 VA examination report noted that 
the veteran's neck demonstrated full range of motion, thereby 
precluding a compensable rating under DC 7805.  In short, the 
Board finds that the preponderance of the evidence is against 
a compensable disability rating for the veteran's scars on 
the back of his neck under the criteria in effect prior to 
August 30, 2002. 

In addition, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for these 
scars under the revised criteria of DC 7800, effective August 
30, 2002.  In this regard, the Board finds that the veteran's 
scars are not manifested by any of the eight characteristic 
of disfigurement under the revised criteria of DC 7800.  In 
other words, neither scar is 5 or more inches (13 or more 
cm.) in length; (2) at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) elevated or depressed on palpation; 
(4) adherent to underlying tissue; (5) hypo- or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); (6) abnormally textured (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); (7) missing underlying tissue in an area exceeding six 
square inches (39 sq. cm.); or (8) with indurated and 
inflexible skin in an area exceeding six square inches (39 
sq. cm.).  

The VA examiner in September 1999 noted that neither scar was 
hypertrophic.  However, the VA examiner in March 2005 found 
mild hypertrophy of both scars.  Hypertrophy is defined as an 
increase is size in response to changed condition.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 800 (28th ed. 
1994).  Although hypertrophy can be analogous with elevation 
of the surface contour of a scar, which is one of the eight 
characteristics of disfigurement, the examiner noted that the 
mild hypertrophy of the veteran's scars involved widening 
rather than elevation of the scars.  Since widening of the 
scar is not listed as one of the eight characteristic of 
disfigurement, a compensable disability rating is not 
warranted under the revised criteria of DC 7800.   

Similarly, the Board finds no basis for a compensable award 
with application of the revised rating criteria for 
evaluation of the musculoskeletal aspect of the veteran's 
neck.  There simply is no competent medical evidence of 
record that shows neck pathology sufficient to warrant a 
compensable evaluation.  

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable disability rating 
for the veteran's scars on the back of his neck.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.

III.  Scar on the Right Upper Lip

The veteran's service medical records show that he was seen 
in January 1983 for a 4 mm by 5mm lesion on his right upper 
lip.  The assessment was fibroma.  The veteran reported at 
his September 1999 VA examination that the growth had been 
removed in 1985.

In the February 2000 rating decision on appeal, the RO 
granted service connection and assigned a noncompensable 
disability rating for residuals of an excision of a mass from 
the right upper lip.  The veteran appealed that decision with 
respect to the noncompensable rating.  See Fenderson, supra.

The veteran claims that a compensable disability rating is 
warranted for his scar on the right upper lip.  He claims 
that he has no feeling in this area, which causes him to 
occasionally bite his right upper lip until it bleeds.  After 
carefully reviewing the record, however, the Board finds that 
the preponderance of the evidence is against a compensable 
rating for the veteran's scar on his right upper lip.  

First, the Board finds that the scar is no more than slightly 
disabling as defined under the old criteria of DC 7800.  The 
September 1999 VA examination report noted a bb-sized, white, 
soft lesion at the corner of the veteran's mouth in the 
mucosal skin border that was nontender.  The diagnosis was 
granular cystic mass at the right corner of the mouth at the 
vermilion border.  The March 2005 VA examination report noted 
that the scar was a small, hypopigmented, barely visible, and 
measured only 0.5 cm.  There was no evidence of any 
inflammation, keloid formation, localized tenderness, loss of 
tissue, or adherence of the scar to the underlying soft 
tissue.  In fact, the Board notes that the scar is barely 
visible from the photographs associated with the examination 
report.  The Board notes that these findings show that the 
veteran's scar on his right upper lip is no more than 
slightly disabling, thereby precluding a compensable 
evaluation under the old criteria of DC 7800.  

Next, the Board notes that the preponderance of the evidence 
is against a compensable disability rating for this scar 
under the revised criteria of DC 7800, as none of the eight 
characteristics of disfigurement have been shown.  In other 
words, the scar is significantly smaller than 13 cm by 0.6 
cm, is not elevated or depressed on palpation, is not 
adherent to underlying tissue, and is smaller than 39 sq. cm.  
Thus, a compensable disability rating is not warranted under 
the revised criteria of DC 7800.

Finally, since both VA examination reports noted that the 
scar was nontender, the Board finds that a compensable 
disability rating is not warranted under either the old or 
the revised criteria of DC 7804.  38 C.F.R. § 4.118, DC 7804.  

The Board thus concludes that the preponderance of the 
evidence is against an initial compensable disability rating 
for the veteran's scar on his right upper lip.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b).  Hence, the 
appeal is denied.

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this case, the 
evidence does not show that the veteran's scars on the back 
of his neck or on his right upper lip have caused marked 
interference with employment or have required 
hospitalizations.  Therefore, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

An initial compensable disability rating for scars, residuals 
of an excision of an intradermal nevi at the base of the 
neck, is denied. 
 
An initial compensable disability rating for scar, residuals 
of an excision of a mass from the right upper lip, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


